 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Gordon Leroy Hall,                                 No. CV-18-01738-PHX-SPL (ESW)
10                   Plaintiff,                         ORDER
11   v.
12   United States of America,
13                   Defendant.
14
15
16          On June 6, 2018, Plaintiff filed “Defendants Motion to Return Property” (Doc. 1),
17   which the Court has construed as a civil complaint pursuant to United States v. Ibrahim,
18   522 F. 3d 1002, 1007 (9th Cir. 2008). (Doc. 13). The docket reflects that service was
19   executed by USMS through certified mail upon the United States Attorney’s Office for the
20   District of Arizona and the United States Attorney General, Department of Justice,
21   Washington, D.C. (Docs. 9, 10). No responsive pleading has been filed.
22          On Nov. 30, 2018, the Court ordered the Plaintiff to show cause why his case should
23   not be dismissed for failure to prosecute (Doc. 13). The Court finds that Plaintiff has taken
24   action consistent with the Court’s Order and thereby shown cause why his case should not
25   be dismissed.
26          On December 10, 2018, Plaintiff filed “Plaintiff’s Demand for Entry of Default.”
27   (Doc. 14).
28          Pursuant to Fed. R. Civ. P. 55(d),
 1          IT IS ORDERED that the United States of America show cause no later than
 2   January 10, 2019 why (i) entry of default should not be made against the United States
 3   and (ii) the Court should not find that Plaintiff has established a claim or right to relief by
 4   evidence that satisfies the court.
 5          Dated this 20th day of December, 2018.
 6
 7
 8                                                       Honorable Eileen S. Willett
 9                                                       United States Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
